Determinar tian Of' the .respondent dated '.January 7, 1970, unanimously, modified, on-.thé law, and in the exercise of discretion,- to the extent of substituting for a dismissal of-petitioner, .'a suspensión without pay, for a'-period commencing from the date of-dismissal to' six -months from the date of the entry -of thé order *640■ -hereon and, as so modified, confirmed, without costs.and without disbursements. .The dismissal of .petitioner and forfeiture of his accrued- pension rights constitute unreasonably harsh and excessive sanctions. We do not. condone-petitioner's- conduct in the handling of fáres which supports' the. inference and ' 'finding-that; during an 18-day period of observation, he misappropriated bus fares, albeit in minimal amounts.' Nevertheless, .petitioner’s outstanding service of -21. years as a bus driver for the Authority, without any prior charges or •complaints,. indicates that the'.permissible aims , of discipline' can be . achieved effectively by less severe puriislnnent. In the circumstances, and considering his prior'-.long .satisfactory service, we conclude that -the punishment of dismissal of this'50-year-old man, father of five, and the forfeiture of his'.pension rights, was excessive .' and unduly disproportionate to the offense. Suspension for a .period of more 'than' three and one-half years will satisfy the ends of ■justice. Our courts.; have heretofore exercised the power to revoke determibations of.dismissal of employees with records of .prior good-service.and substituted suspensions, (Matter of Smith v. Murphy,US A D' 2d 931; Matier- 'of Tcmnenhols v; Waterfront Comm. .of'N., Y.' Harbor, 36 A D -2d 930, áffd. 30. 1 N Y 2d 668; -Matter of Mitthmier v. Patterson, 8 A D 2d. 953, affd. 8 N Y 2d •37.) " Concur- — MeGiyern, J. P., Markewich, Nunez, Lane and Steuer, jj.'